            Case 1:20-cv-03374-JMF Document 37 Filed 05/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MIRIAM FULD, et al.,

                                     Plaintiffs,

-against-                                               Case No.: 20-cv-3374 (JMF)
THE PALESTINE LIBERATION
ORGANIZATION and THE PALESTINIAN                        PROOF OF SERVICE
AUTHORITY,

                                     Defendants.



       I hereby certify that I am one of the attorneys of record for Defendants in this action and

that on May 7, 2021, I caused the attached Notice of Constitutional Challenge, together with true

and correct copies of ECF Nos. 25, 29, and 31, to be served via certified mail, tracking number

7018 0040 0000 4788 4157, on the U.S. Attorney General at the following address:

                                  U.S. Department of Justice
                                Office of the Attorney General
                                950 Pennsylvania Avenue, NW
                                 Washington, DC 20530-0001



                                                     /s/ Gassan A. Baloul
                                                     Gassan A. Baloul




                                               -1-
            Case 1:20-cv-03374-JMF Document 37 Filed 05/07/21 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MIRIAM FULD, et al.,

                                      Plaintiffs,
                                                         Case No.: 20-cv-3374 (JMF)
-against-

THE PALESTINE LIBERATION
ORGANIZATION and THE PALESTINIAN                         NOTICE OF CONSTITUTIONAL
AUTHORITY,                                               CHALLENGE

                                      Defendants.



       Pursuant to Rule 5.1(a)(2) of the Federal Rules of Civil Procedure, and the Court’s Order

Regarding Certification Pursuant to Fed. R. Civ. P. 5.1 and 28 U.S.C. § 2403 (ECF 36) (May 6,

2021), the Palestinian Liberation Organization and the Palestinian Authority, Defendants in the

above-captioned action, hereby notify the Attorney General of the United States that they have

challenged the constitutionality of the Promoting Security and Justice for Victims of Terrorism

Act of 2019 (“PSJVTA”) (codified at 18 U.S.C. § 2334(e)), arguing that it cannot be applied to

establish personal jurisdiction over them in this case without violating, inter alia, the Due Process

Clause of the Fifth Amendment to the U.S. Constitution, the separation of powers doctrine, and

the unconstitutional conditions doctrine. See ECF No. 25, at 1-2, 4-10; ECF No. 29, at 11-13; ECF

No. 31, at 1-4.

       The Court has ordered superseding briefing from the parties regarding the “application and

constitutionality of the PSJVTA” in this case. See ECF No. 34. Defendants’ opening brief on the

PSJVTA is currently due June 7, 2021; Plaintiffs’ opposition brief is due July 7, 2021; and

Defendants’ reply brief is due July 19, 2021.




                                                -1-
          Case 1:20-cv-03374-JMF Document 37 Filed 05/07/21 Page 3 of 3




       In its May 6, 2021 Order, the Court certified to the Attorney General of the United States

the constitutional challenge to application of the PSJVTA described above and stated that “the

Attorney General may intervene in this action ‘for presentation of evidence, if evidence is

otherwise admissible in the case, and for argument on the question of constitutionality,’ 28 U.S.C.

§ 2403(a), within the time frames set forth in Rule 5.1(c) of the Federal Rules of Civil Procedure.”

       In accordance with Fed. R. Civ. P. 5.1(a)(2) and the Court’s May 6, 2021 Order, please

find enclosed herewith the following documents:

           1. Defendants’ Memorandum of Law in Support of Motion to Dismiss (ECF 25);

           2. Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion to Dismiss
              (ECF 29); and

           3. Defendants’ Reply Memorandum of Law in Further Support of Motion to Dismiss
              (ECF 31).

 Dated: May 7, 2021                                Respectfully submitted,

                                                   SQUIRE PATTON BOGGS (US) LLP

                                                   /s/ Gassan A. Baloul
                                                   Gassan A. Baloul (GB-4473)
                                                   gassan.baloul@squirepb.com
                                                   Mitchell R. Berger (MB-4112)
                                                   mitchell.berger@squirepb.com
                                                   2550 M Street NW
                                                   Washington, D.C. 20037
                                                   Telephone: (202) 457-6000
                                                   Facsimile: (202) 457-6315

                                                   Joseph S. Alonzo (JA-1378)
                                                   joseph.alonzo@squirepb.com
                                                   1211 Avenue of the Americas, 26th Floor
                                                   New York, New York 10036
                                                   Telephone: (212) 872-9800
                                                   Facsimile: (212) 872-9815

                                                   Attorneys for Defendants Palestine Liberation
                                                   Organization and Palestinian Authority




                                                -2-
